     AMY J. LONGO (Cal. Bar No. 198304)
1    Email: longoa@sec.gov
     DAVID S. BROWN (Cal. Bar No. 134569)
2    Email: browndav@sec.gov
     BRENT W. WILNER (Cal. Bar No. 230093)
3    Email: wilnerb@sec.gov
4    Attorneys for Plaintiff
     Securities and Exchange Commission
5
     Robert A. Cohen, Unit Chief (Cyber Unit)
6    Headquarters
     100 “F” Street, N.E.
7    Washington, District of Columbia 20549
8    Michele Wein Layne, Regional Director
     John W. Berry, Associate Regional Director
9    Amy J. Longo, Regional Trial Counsel
     444 S. Flower Street, Suite 900
10   Los Angeles, California 90071
     Telephone: (323) 965-3998
11   Facsimile: (213) 443-1904
12
                         UNITED STATES DISTRICT COURT
13
                      SOUTHERN DISTRICT OF CALIFORNIA
14
15
     SECURITIES AND EXCHANGE                      Case No. 3:18-cv-02287-GPC-BLM
16   COMMISSION,
17                                                PLAINTIFF SECURITIES AND
                  Plaintiff,                      EXCHANGE COMMISSION’S
18                                                NOTICE OF INTENT TO
19          vs.                                   OPPOSE EX PARTE
                                                  APPLICATION (Dkt. No. 48)
20   BLOCKVEST, LLC and REGINALD
     BUDDY RINGGOLD, III a/k/a RASOOL             Place: United States Courthouse
21   ABDUL RAHIM EL,                                     221 West Broadway
                                                         Courtroom 2D (Schwartz)
22                Defendants.                            San Diego, CA 92101
23
                                                  Judge: Hon. Gonzalo P. Curiel
24
25
26
27
28
                                            1
1          As required by Honorable Gonzalo P. Curiel’s Civil Chambers Rules, Plaintiff
2    Securities and Exchange Commission (the “SEC”) respectfully files this Notice of
3    Intent to Oppose Defendants’ Ex Parte Application for (1) An Order Shortening
4    Time on Corrigan & Morris LLP’s Motion to Withdraw and (2) An Order Staying
5    Case and Tolling Defendants’ Obligations Until Motion to Withdraw is Resolved.
6    (Dkt. No. 48).
7          Counsel for Defendants Blockvest LLC and Reginald Buddy Ringgold, III
8    a/k/a/ Rasool Abdul Rahim El filed their ex parte application at approximately 7:50
9    p.m. on December 28, 2018. Id. The application seeks to shorten time on
10   defendants’ counsel’s pending motion to withdraw, currently set for March 8, 2019,
11   and seeks to stay the entire action until the resolution of the motion to withdraw.
12         The SEC intends to file its response to Defendants’ ex parte application on or
13   before 5:00 p.m. on December 31, 2018.
14
15   Dated: December 28, 2018
16                                                 /s/ Amy Jane Longo
17                                                 Amy Jane Longo
                                                   David S. Brown
18                                                 Brent W. Wilner
19                                                 Attorneys for Plaintiff
                                                   SECURITIES AND EXCHANGE
20                                                 COMMISSION
21
22
23
24
25
26
27
28
                                               2
1                                  PROOF OF SERVICE

2    I am over the age of 18 years and not a party to this action. My business address is:
3          U.S. SECURITIES AND EXCHANGE COMMISSION,
           400 S. Flower Street, Suite 900, Los Angeles, California 90071
4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5    On December 28, 2018, I caused to be served the document entitled PLAINTIFF
     SECURITIES AND EXCHANGE COMMISSION’S NOTICE OF INTENT
6    TO OPPOSE EX PARTE APPLICATION on all the parties to this action
7    addressed as stated on the attached service list:

8    ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
     collection and mailing today following ordinary business practices. I am readily
9    familiar with this agency’s practice for collection and processing of
     correspondence for mailing; such correspondence would be deposited with the
10   U.S. Postal Service on the same day in the ordinary course of business.

11          ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed
     envelope(s), which I personally deposited with the U.S. Postal Service. Each such
12   envelope was deposited with the U.S. Postal Service at Los Angeles, California,
     with first class postage thereon fully prepaid.
13          ☐      EXPRESS U.S. MAIL: Each such envelope was deposited in a
14   facility regularly maintained at the U.S. Postal Service for receipt of Express Mail
     at Los Angeles, California, with Express Mail postage paid.
15   ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to
16   the office of the addressee as stated on the attached service list.

17   ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s)
     designated by United Parcel Service (“UPS”) with delivery fees paid or provided
18   for, which I deposited in a facility regularly maintained by UPS or delivered to a
     UPS courier, at Los Angeles, California.
19   ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail
20   to the electronic mail address as stated on the attached service list.

21   ☒      E-FILING: By causing the document to be electronically filed via the
     Court’s CM/ECF system, which effects electronic service on counsel who are
22   registered with the CM/ECF system.

23   ☐     FAX: By transmitting the document by facsimile transmission. The
     transmission was reported as complete and without error
24         I declare under penalty of perjury that the foregoing is true and correct.
25
26   Date: December 28, 2018                   /s/ Amy Jane Longo
                                               Amy Jane Longo
27
28
                                               3
                      SEC v. Blockvest LLC, et al.
1    United States District Court – Southern District of California
                  Case No. 3:18-cv-02287-GPC-BLM
2
                           SERVICE LIST
3
        Stanley C. Morris (served by ECF only)
4       Corrigan & Morris LLP
        12300 Wilshire Blvd., Suite 210
5       Los Angeles, California 90025
        Attorneys for Defendants Reginald Buddy Ringgold, III and
6       Blockvest LLC
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   4
